UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 99-31245




                    CHEVRON CHEMICAL COMPANY,

                                                Plaintiff-Appellee,


                              VERSUS


 OIL, CHEMICAL AND ATOMIC WORKERS INTERNATIONAL UNION, AFL-CIO,
Local 4-447,

                                                Defendant-Appellant

___________________________________________________________________


  OIL, CHEMICAL AND ATOMIC WORKERS INTERNATIONAL UNION; ET AL.,


                                                      Plaintiffs,

                              VERSUS



             CHEVRON CHEMICAL COMPANY; Etc; ET AL.,


                                                         Defendant.




          Appeal from the United States District Court
              For the Eastern District of Louisiana
                           98-CV-2372-B

                          July 17, 2000
Before DAVIS, JONES and STEWART, Circuit Judges.

PER CURIAM:*

      The judgment of the district court is affirmed essentially for

the reasons stated in the district court’s November 4, 1999 Order

and Reasons.      This case is controlled by International Union of

Operating Engineers, Local 351 v. Cooper Natural Resources, Inc.,

163 F.3d 916 (5th Cir. 1989).

      AFFIRMED.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  2